Motion for reargument denied, without costs. Motion to resettle order of this court, modifying the interlocutory judgment herein and affirming the same as modified, resettled so as to provide that the official referee shall determine the amount due defendant upon the evidence and exhibits contained in the record on appeal herein, and upon such other evidence as may be offered by the parties and upon the determination of such amount and the confirmation of the referee’s report thereupon, the defendin' t shall be entitled, to judgment of foreclosure and sale for the amount so found duo. *845The burden of proving the amount due on the mortgage is upon the defendant, but proof of the agreements executed by plaintiff sustained that burden and made out a prima facie case as to the amount due which may be, however, rebutted by plaintiffs on proof that the amount recited in the agreement is not correct. Order signed. Present — Kelly, P. J., Manning, Young, Kapper and Lazansky, JJ.